                                                                                                                                                      '   /\
i.   AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl
                                                                                                                                                      \J
                                                UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                                                V.

                            Juan Carmona-Chavez                                  Case Number: 3:19-mj-23750

                                                                                Chloe S. Dillon
                                                                                Defendant's Attorney


     REGISTRATION NO. 88997298

     THE DEFENDANT:
      lZl pleaded guilty to count(s) I of Complaint
                                      ---~-------------------------
      •   was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                           Nature of Offense                                                  Count Number(s)
     8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                         1

      D The defendant has been found not guilty on count(s)
                                      -------------------
      •    Count(s)
                       ------------------
                                          dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:
                                   1       I
                                   .'I /

                                   ~ TIME SERVED                              • _________ days
      lZl Assessment: $10 WAIVED lZl Fine: WAIVED
      lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restituti:on, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Thursday, September 12, 2019
                                                                              Date of Imposition of Sentence
                         7<?;-,,_,
     Received              '~
                  ccDu=s~M~--"d~-----
                                                                              HONORABLE RICHARD L. PUGLISI
                                                                              UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                    3:19-mj-23750
